DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
The response filed on Oct 28, 2021 is acknowledged.  
Claims 1-39 were canceled. 
Claims 40-53 are pending and considered.
 			The Terminal Disclaimers
The terminal disclaimers filed on Oct. 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Issued patents Nos.  10, 596, 260, 10, 039,827 and 7,803,385 have been reviewed and accepted.  The terminal disclaimers have been recorded.
Double Patenting
The rejection of Claims 47, 48, 50-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13-15, 17, 18 of U.S. Patent No. 10, 596, 260 has been removed as the TD has been filed and accepted
The rejection of Claims 40 and 46-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 15, 17, 18 of U.S. Patent No. 10, 039,827 B2 has been removed as the TD has been filed and accepted.
The rejection of Claim 47 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 7,803,385 has been removed as the TD has been filed and accepted

Claims 40-53 are allowed. 
 	
     REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The outstanding ODP issues were overcome by the effectively filed Terminal Disclaimers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648